Title: From George Washington to Oliver Wolcott, Jr., 6 July 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        
          Sir,
          Mount Vernon 6th July 1796.
        
        When the letter herewith enclosed, dated the 4th instant was written in answer to yours of the 28th Ulto, part of it, as you will perceive, was dictated under the impression of much hesitation & doubt; for I am not fond of rectifying Legislative mistakes by Executive Acts. I determined however to take the Attorney Generals opinion on the case: resolving, if it accorded with those which had been sent me, to give the Act you forwarded, my signature.
        For this purpose I requested that his opinion might be fully stated to me in writing and delivered at Alexandria on the 4th where I had promised to be at the celebration of the Anniversary of Independance; that I might, by the Post of next day, or rather the Mail of that evening, if his opinion had not a tendency to increase my own doubts, forward the Act to you.
        Knowing, that neither time nor opportunity would be allowed at a crowded meeting, to write, I prepared my letter in the morning, before I left home, on the supposition of a concurrence; & in that case, that I might have nothing to do but to sign & enclose the Act; but his opinion being adverse to this (as you will see by the enclosure, which I request may be returned to me) I declined doing it; and have desired him to draught something anew.
        This, when it comes to hand, (wch I expected would have been in time for this days Post) shall be sent.
        
          Go: Washington
        
      